Citation Nr: 1720153	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for scrotal cellulitis and perineal ulcers (claimed as skin conditions), as due to exposure to an herbicide agent. 

3.  Entitlement to service connection for hypertension (HTN), as due to exposure to an herbicide agent.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing at the Board, i.e., in Washington, D.C., in August 2011.  January and February 2017 letters from the RO notified him that he was scheduled to appear before the Board on a specified date in late-March 2017.

In August 2011, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9) the same month.  On his VA Form 9, the Veteran checked the box indicating his desire to testify at a Board hearing to be held in Washington, D.C.  January 2017 and February 2017 letters from the RO notified him that he was scheduled to appear before the Board in Washington, D.C. on a specified date in late-March 2017.  In response, the Veteran notified VA, via a February 2017 letter dated more than two weeks prior to the scheduled hearing, that he wished to modify his original hearing request to a Board videoconference hearing because he is unable to travel at this time.  

The record does not reflect that the Veteran has been rescheduled for a Board hearing; nor does it reflect that he has withdrawn his hearing request.

As the RO schedules Board videoconference hearings, a remand of this matter for the AOJ to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via videoconference.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




